2021 IL 126748



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 126748)

              JILL M. BAILEY, Appellee, v. MERCY HOSPITAL AND
          MEDICAL CENTER et al. (Scott A. Heinrich, M.D., et al., Appellants).


                              Opinion filed November 18, 2021.



        JUSTICE CARTER delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Neville, Michael J.
     Burke, and Overstreet concurred in the judgment and opinion.



                                           OPINION

¶1       This appeal asks whether the circuit court abused its discretion and denied
     plaintiff a fair trial by refusing to issue a nonpattern jury instruction on the loss of
     chance doctrine and a pattern jury instruction on informed consent in the underlying
     wrongful death and medical malpractice action. The appellate court answered that
     question in the affirmative, reversed the circuit court’s judgment in part, and
     remanded for a new trial against certain defendants. 2020 IL App (1st) 182702. For
     the reasons that follow, we reverse in part the appellate court’s judgment. We affirm
     the circuit court’s judgment in its entirety.


¶2                                    I. BACKGROUND

¶3       Plaintiff, Jill M. Bailey, the independent administrator of the estate of Jill M.
     Milton-Hampton, deceased, filed a medical malpractice action in the circuit court
     of Cook County against defendants Mercy Hospital and Medical Center (Mercy);
     Scott A. Heinrich, M.D.; Brett M. Jones, M.D.; Amit Arwindekar, M.D.; Helene
     Connolly, M.D.; Tara Anderson, RN; and Emergency Medicine Physicians of
     Chicago, LLC (EMP).

¶4        Plaintiff’s action arose from Jill’s death on March 18, 2012, two days after she
     sought treatment at Mercy’s emergency department. The action raised claims for
     wrongful death and medical negligence. Ultimately, the matter proceeded to a jury
     trial.

¶5       At trial, the evidence demonstrated that Jill arrived at Mercy’s emergency
     department at about 6:45 p.m. on March 16, 2012. Jill, who was 42 years old, was
     evaluated by a triage nurse and complained of abdominal pain, nausea, vomiting,
     and diarrhea. Jill reported that she had recently recovered from a flu-like illness that
     caused a sore throat, chills, and fever, and she had been suffering from abdominal
     pain for four days. The triage nurse noted that Jill had tachycardia, or an elevated
     heart rate. Jill did not have a fever, and her respiratory rate was normal. A triage
     physician ordered a comprehensive metabolic panel (CMP) and a urinalysis.

¶6      Dr. Heinrich evaluated Jill in Mercy’s main emergency department, where Jill
     continued to report nausea, vomiting, diarrhea, and abdominal pain. Jill did not
     have a fever, chest pain, or shortness of breath, but her heart rate was elevated at
     124 beats per minute. The normal resting heart rate for a woman Jill’s age was
     between 60 and 100. The results of Jill’s CMP revealed that her glucose, liver
     function, and kidney function were all normal. Jill’s levels of sodium and chloride
     were low but consistent with a patient who was dehydrated.




                                              -2-
¶7          Dr. Heinrich ordered a hemoglobin and hematocrit test to determine whether
       Jill was anemic. The results showed that Jill’s hemoglobin level was 7.5, which was
       low and outside the normal parameter of 12 to 15 mg/dl. One potential cause of
       Jill’s low hemoglobin was chronic anemia caused by Jill’s current menstruation and
       history of heavy periods. To treat Jill’s dehydration, Dr. Heinrich ordered three
       bags of intravenous fluids and also ordered medicine for her nausea, epigastric
       discomfort, and pain. At about 3:30 a.m., Dr. Heinrich evaluated Jill and prepared
       a note to transfer her care to Dr. Jones.

¶8         In his note, Dr. Heinrich indicated that Jill continued to complain of nausea but
       also reported improvement in her symptoms. Dr. Heinrich suspected that Jill’s low
       blood counts were likely caused by menstruation. Although Dr. Heinrich did not
       have a definitive diagnosis, he believed that Jill had viral gastroenteritis, also
       referred to as stomach flu. Dr. Heinrich’s conclusion was based on his physical
       examination of Jill, her symptoms, the results of her tests, and the fact that Jill
       reported improvement after receiving fluids. Dr. Heinrich did not suspect sepsis or
       toxic shock syndrome because Jill did not have a fever or rash, which were the
       typical signs of toxic shock syndrome.

¶9         After Jill was transferred to Dr. Jones’s care, the doctors discussed Jill’s history,
       her test results, and the “running diagnosis” of viral gastroenteritis. Jill received a
       third bag of fluids while under Dr. Jones’s care and he planned to observe her
       progress. Dr. Jones reviewed the results of Jill’s urinalysis, which were negative
       for a urinary tract infection and showed no signs of dehydration. After Jill received
       the fluids, she stated that she felt better. Based on Jill’s lab results and response to
       fluids, Dr. Jones believed that she had viral gastroenteritis.

¶ 10        At 6 a.m. on March 17, Dr. Jones evaluated Jill, and he recommended admission
       to the hospital for observation and further testing. Jill, however, declined admission.
       Dr. Jones prepared a discharge note that provided:

               “I did see and evaluate [Jill]. She continues to be nauseated. I recommended
           further observation and admission, especially given her persistent tachycardia,
           abnormal laboratory studies, however, the patient declines this and would really
           like to go home. [Jill] does demonstrate decisional capacity. *** She agrees to
           return to the ER for worsening symptoms, severe pain, or for any other




                                                 -3-
           concerns. Her partner is with her, appears to be reliable[,] and will bring her
           back for worsening pain.”

       Dr. Jones testified that, before Jill left the hospital, he discussed the risks of leaving
       the hospital, including his concern that Jill had gastroenteritis and an elevated heart
       rate. Dr. Jones told Jill there were “multiple possibilities that [Jill’s condition] could
       be[,] many of which are very, very serious.” Dr. Jones told Jill he wanted her to
       return to the hospital if she experienced worsening symptoms.

¶ 11        Dr. Jones acknowledged that he was concerned with Jill’s persistent elevated
       heart rate, which could indicate a pulmonary embolism, gastrointestinal bleeding,
       or an infection. Dr. Jones did not order any additional testing while he cared for
       Jill. Dr. Jones did not tell Jill he was concerned about gastrointestinal bleeding or
       sepsis, and he could not recall if he ever told Jill that she may have a life-threatening
       condition before she was discharged from Mercy.

¶ 12       After Jill’s discharge on March 17, 2012, Dr. Heinrich returned to the hospital.
       Dr. Heinrich reviewed Jill’s chart and learned that she was discharged after she
       declined admission to the hospital. Dr. Heinrich called Jill and spoke with her ex-
       husband, who stated that Jill had not improved and planned to return to Mercy.

¶ 13       Dr. Heinrich then called Dr. Connolly, the triage physician in Mercy’s
       emergency department, and told her that Jill was previously at Mercy with
       abdominal pain and was returning with symptoms of nausea, vomiting, and
       diarrhea. Dr. Heinrich advised Dr. Connolly that she should order a computed
       tomography (CT) scan of Jill’s abdomen.

¶ 14       Jill returned to Mercy’s emergency department at 5:49 p.m. on March 17, 2012.
       When Dr. Connolly saw Jill’s name appear in the computer system, she ordered an
       abdominal CT, a complete blood count (CBC), and a CMP. Dr. Connolly did not
       personally evaluate Jill, participate in her triage, or review her records.

¶ 15       A triage nurse evaluated Jill and recorded that Jill complained of cough,
       vomiting, diarrhea, shortness of breath, and chest pain. Jill’s heart rate was elevated
       at 116, and her blood pressure was 90/53, which was low for diastolic blood
       pressure. Jill’s respiratory rate was 20, and her skin was warm and dry. The triage
       nurse did not believe that Jill had an immediate cardiac need and thought Jill could




                                                 -4-
       remain in the waiting room until a hospital bed was available. The triage nurse did
       not contact Dr. Connolly with any concerns about Jill.

¶ 16       Approximately four hours later, at about 9:40 p.m., Jill was transferred to
       Mercy’s main emergency department and evaluated by emergency room nurse Tara
       Anderson. Anderson’s initial assessment note indicated that Jill was alert and
       oriented and had symptoms of vomiting and cramping. Jill’s skin was warm and
       dry, and her respiratory pattern was normal. Jill did not complain of chest pain or
       shortness of breath.

¶ 17       Dr. Arwindekar and Marco Rodriguez, an emergency medicine resident, cared
       for Jill in the main emergency department. Jill continued to report symptoms of
       nausea, vomiting, and diarrhea. Jill had an elevated heart rate, her respiratory rate
       was normal, and she was alert and oriented.

¶ 18        Jill did not have a fever and did not report chest pain or shortness of breath to
       Dr. Arwindekar. Jill did not have blood in her urine or pain with urination, the
       typical symptoms of an infection. Jill also did not have any skin rashes. According
       to Dr. Arwindekar, Jill’s white blood cell count was minimally elevated at 12.2,
       potentially caused by stress, infection, injury, or dehydration. The neutrophils in
       Jill’s blood were not elevated, which suggested Jill did not have an acute infection.
       Jill’s hemoglobin level was 7.2, which was lower than her prior result and was
       consistent with chronic anemia.

¶ 19       Shortly after 10 p.m., Rodriguez ordered intravenous fluids, pain and nausea
       medication, and a chest X-ray. When Rodriguez’s shift ended at midnight, he
       reexamined Jill before transferring her care to Dr. Arwindekar. In his note,
       Rodriguez observed that Jill stated that her pain and nausea had improved and her
       condition was stable. Rodriguez believed that Jill had a viral infection and did not
       suspect that she had sepsis.

¶ 20        At about 12:50 a.m. on March 18, 2012, Jill had an abdominal CT scan, which
       indicated a “heterogenous density” in Jill’s vaginal area that “should be correlated
       clinically.” According to Dr. Arwindekar, the “heterogenous density” indicated that
       Jill had blood clots in her vagina, consistent with a menstruating woman. Dr.
       Arwindekar did not believe the CT scan indicated the presence of a tampon, but he
       did not determine whether Jill was using a tampon.




                                               -5-
¶ 21        Around 2 a.m., nurse Anderson documented that Jill’s pulse, blood pressure,
       temperature, and respiration were normal. About 30 minutes later, around 2:37
       a.m., Dr. Arwindekar placed an order to transfer Jill to the observation unit that was
       used for patients expected to be discharged within 24 to 48 hours. At that time, Jill
       still felt nauseous and had diarrhea. However, Jill’s elevated heart rate had
       improved, her vital signs were normal, her condition was stable, and she did not
       have a fever. Based on this information, Dr. Arwindekar believed that Jill’s
       condition was consistent with viral gastroenteritis.

¶ 22       At 4:30 a.m., Jill was transferred to the observation unit in stable condition with
       normal vital signs. About an hour later, however, at 5:50 a.m., Jill went into
       cardiopulmonary arrest. Jill was intubated and resuscitated, and then transferred to
       the intensive care unit. While in the ICU, Jill suffered a successive series of cardiac
       arrests and ultimately died at 11:30 a.m. on March 18.

¶ 23       A subsequent postmortem examination by Cook County medical examiner
       Lauren Woertz indicated that Jill died from myocarditis resulting from sepsis.
       Woertz’s report indicated that Jill’s blood cultures showed that methicillin-resistant
       staphylococcus aureus (MRSA) bacteria was present in Jill’s blood.

¶ 24        At the request of Jill’s family, James Bryant performed a second autopsy on
       Jill. He concluded that Jill’s cause of death was acute and chronic congestive heart
       failure due to dilated cardiomyopathy. Bryant’s report did not indicate that Jill had
       myocarditis or sepsis.

¶ 25       At trial, the parties disagreed on Jill’s cause of death. Plaintiff argued that Jill
       died of toxic shock syndrome and sepsis caused by a retained tampon, which could
       have been treated by antibiotics if timely diagnosed by defendants. Plaintiff
       presented several medical experts to support her theory of Jill’s death. Generally,
       those experts testified that sepsis is caused by an untreated infection that can cause
       inflammation, an elevated heart rate, damage to organs, and pain. MRSA is a
       common bacterial pathogen that can cause toxic shock syndrome and result from
       tampon use. Plaintiff’s experts testified that the “heterogenous density” observed
       in Jill’s abdominal CT report was a tampon. Woertz’s postmortem report also
       indicated that MRSA grew from Jill’s blood cultures, supporting the theory that Jill
       had an untreated bacterial infection that resulted in sepsis.




                                                -6-
¶ 26        Plaintiff’s experts further testified that Jill had several symptoms consistent
       with sepsis, including a sore throat, chills, abdominal pain, and vomiting. Although
       Jill did not have the common symptoms of sepsis, such as a fever or rash, when she
       presented at Mercy’s emergency room, plaintiff’s medical expert testified that those
       symptoms could have resolved prior to Jill’s admission, as she had been sick for
       several preceding days.

¶ 27       Plaintiff’s experts asserted that defendants should have considered toxic shock
       syndrome and sepsis because Jill was menstruating and because toxic shock can be
       caused by bacteria from a tampon. Before Jill was allowed to leave Mercy during
       her discharge, defendants should have performed additional testing and then
       informed Jill that she had a bacterial infection that could cause death without
       antibiotic treatment. According to plaintiff’s medical experts, defendants deviated
       from the standard of care for someone in Jill’s condition, and Jill would have
       survived if she received the proper information and treatment, including an
       antibiotic, for sepsis.

¶ 28        In contrast, defendants argued that Jill died of acute viral myocarditis, which
       could not be treated with antibiotics. Defendants presented several medical experts
       to support their theory. Those experts testified that there was no evidence of
       bacterial infection found during Jill’s autopsy and no identified infection site in
       Jill’s body. Defendants’ experts testified that Jill’s abdominal CT did not indicate
       the presence of a tampon or that Jill had a life-threatening condition. Similarly,
       Jill’s autopsy did not indicate the presence of a tampon.

¶ 29        Although a postmortem blood sample tested positive for MRSA, defendants’
       experts asserted that it was the result of contamination introduced during the
       resuscitation attempts when several medical lines were inserted into Jill’s body.
       Jill’s blood work did not indicate a patient with a systemic bacterial infection, and
       Jill’s kidneys were functioning properly. Jill’s autopsy reports did not show
       evidence of bacterial infection, which would have been present if Jill had toxic
       shock syndrome or bacterial sepsis.

¶ 30       One of defendants’ medical experts testified that the Centers for Disease
       Control symptoms for toxic shock syndrome included a documented fever of 102
       degrees or greater, a skin rash, desquamation (shedding of skin layers), low blood
       pressure, and multisystem organ failure. Jill had two isolated blood pressure



                                               -7-
       readings below normal levels but none of the other diagnostic symptoms for toxic
       shock syndrome. In addition, Jill’s autopsy did not indicate that she suffered from
       multisystem organ failure.

¶ 31       Defendants’ medical experts opined that Jill died from a fulminant viral
       myocarditis, which is a progressive condition that causes acute heart damage. Jill’s
       symptoms at the hospital were consistent with viral gastroenteritis, which is a
       preceding viral illness that may be associated with myocarditis. Defendants’
       experts testified that nothing that defendants did, or failed to do, contributed to Jill’s
       death. Instead, defendants’ care met the applicable standard of care.

¶ 32       Ultimately, the jury returned a verdict against plaintiff and in favor of all
       defendants. The circuit court entered a judgment consistent with the jury’s verdict.

¶ 33        On direct appeal, plaintiff argued that the trial court denied her a right to a fair
       trial and abused its discretion when it refused to give three jury instructions she
       requested: (1) Illinois Pattern Jury Instructions, Civil, No. 105.07.01 (2011)
       (hereinafter IPI Civil No. 105.07.01), the instruction on informed consent;
       (2) Illinois Pattern Jury Instructions, Civil, No. 5.01 (2011) (hereinafter IPI Civil
       No. 5.01), the instruction relating to missing evidence or witnesses, and (3) a
       nonpattern jury instruction on the loss of chance doctrine. Plaintiff also challenged
       the trial court’s ruling to allow the testimony of one of defendant’s medical experts
       and a demonstrative exhibit. Last, plaintiff argued that the jury’s verdict was against
       the manifest weight of the evidence. 2020 IL App (1st) 182702, ¶ 80.

¶ 34       In relevant part, the appellate court agreed with plaintiff that the trial court
       abused its discretion and denied her a fair trial when it refused to issue a pattern
       jury instruction on informed consent and, instead, issued a one-line instruction on
       informed consent. The appellate court reasoned that the circuit court’s instruction
       “was an inaccurate statement of the applicable law” and “did not explain the
       elements of informed consent, including Dr. Jones’s duty to disclose material risks”
       before Jill left the hospital. Id. ¶ 97. The appellate court rejected defendants’
       contention that an informed consent instruction is limited to instances when a
       medical procedure or test is performed because defendants did not cite any caselaw
       to support that proposition. Id. ¶ 98.




                                                 -8-
¶ 35       The appellate court also agreed with plaintiff’s contention that the circuit court
       denied her a right to a fair trial by refusing to give her proposed nonpattern jury
       instruction on the loss of chance doctrine and by only giving the long-form
       proximate causation instruction based on IPI Civil No. 15.01. Id. ¶ 112. The
       appellate court acknowledged that its decision conflicted with Cetera v. DiFilippo,
       404 Ill. App. 3d 20, 45 (2010), and other decisions affirming a trial court’s refusal
       to issue a nonpattern instruction on loss of chance when the jury is instructed on
       proximate cause by IPI (Civil) No. 15.01. 2020 IL App (1st) 182702, ¶ 113.

¶ 36      The appellate court reasoned that

          “[i]f we continue to follow Cetera and the cases that have found no error where
          a trial court gives IPI Civil No. 15.01 and refuses to give a nonpattern
          instruction on the loss of chance, a plaintiff may never be able to submit an
          instruction explaining a loss of chance theory to the jury.” Id. ¶ 114.

       The court further found that the instruction on proximate cause in IPI Civil No.
       15.01 was insufficient because it did not specifically instruct “that the jury may
       consider, as a proximate cause of a patient’s injury, that a defendant’s negligence
       lessened the effectiveness of the treatment or increased the risk of an unfavorable
       outcome to a patient.” Id. ¶ 115.

¶ 37       The appellate court rejected, or declined to consider, the remainder of plaintiff’s
       arguments. Id. ¶¶ 105, 124, 131, 134-35. Ultimately, the court concluded as
       follows:

              “The trial court erred when it refused to give plaintiff’s proposed instruction
          on informed consent based on IPI Civil No. 105.07.01 and when it refused to
          give plaintiff’s nonpattern instruction on the loss of chance doctrine. We reverse
          the jury’s verdict finding against plaintiff and in favor of defendants Brett Jones,
          Scott Heinrich, Amit Arwindekar, Helene Connolly, and Emergency Medicine
          Physicians of Chicago, and remand for a new trial with respect to these
          defendants. We affirm the jury’s verdict finding in favor of defendant Tara
          Anderson and Mercy Hospital and Medical Center and against plaintiff.” Id.
          ¶ 137.




                                                -9-
¶ 38       We allowed defendants’ petition for leave to appeal pursuant to Illinois
       Supreme Court Rule 315 (eff. Oct. 1, 2020). The Illinois State Medical Society and
       American Medical Association were granted leave to file an amicus curiae brief in
       support of defendants’ position. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010). The Illinois
       Trial Lawyers Association was granted leave to file an amicus curiae brief in
       support of plaintiff’s position. Id.


¶ 39                                      II. ANALYSIS

¶ 40        On appeal, defendants challenge the appellate court’s determination that the
       circuit court committed reversible error that warrants a new trial by refusing
       plaintiff’s request for two jury instructions: (1) a nonpattern jury instruction on the
       loss of chance doctrine and (2) a pattern jury instruction on informed consent.
       Alternatively, if this court determines a new trial is warranted, defendants request
       that this court clarify the proposed jury instructions and proper parties for the new
       trial.

¶ 41       This court recognizes that civil litigants are entitled to have the jury instructed
       on the issues presented, the applicable legal principles, and the facts that must be
       proved to support a verdict. Dillon v. Evanston Hospital, 199 Ill. 2d 483, 505
       (2002). “While the threshold for permitting an instruction in a civil case is modest,
       the standard for reversing a judgment based on failure to permit an instruction is
       high. The decision as to which jury instructions to use falls within the discretion of
       the trial court.” Heastie v. Roberts, 226 Ill. 2d 515, 543 (2007).

¶ 42       Thus, we generally review a trial court’s decision to grant or deny a jury
       instruction for an abuse of discretion. Studt v. Sherman Health Systems, 2011 IL
       108182, ¶ 13. “ ‘The standard for determining an abuse of discretion is whether,
       taken as a whole, the instructions are sufficiently clear so as not to mislead and
       whether they fairly and correctly state the law.’ ” Id. (quoting Dillon, 199 Ill. 2d at
       505). This court reviews de novo the legal question of whether the instruction
       accurately conveyed the applicable law. Id. (citing Barth v. State Farm Fire &
       Casualty Co., 228 Ill. 2d 163, 170 (2008)). Ultimately, a reviewing court should
       grant a new trial only when the trial court’s refusal to give a tendered jury
       instruction results in serious prejudice to the party’s right to a fair trial. Heastie,




                                               - 10 -
       226 Ill. 2d at 543.


¶ 43                   A. Nonpattern Jury Instruction on Loss of Chance Doctrine

¶ 44       Defendants first argue that the appellate court erred in concluding that the
       circuit court denied plaintiff a fair trial when it refused to give her proposed
       nonpattern jury instruction on the loss of chance doctrine. Plaintiff’s proposed
       nonpattern jury instruction on loss of chance provided as follows:

               “If you decide or if you find that the plaintiff has proven that a negligent
           delay in the diagnosis and treatment of sepsis in Jill Milton-Hampton lessened
           the effectiveness of the medical services which she received, you may consider
           such delay one of the proximate causes of her claimed injuries and death.”

¶ 45       Defendants contend that the appellate court’s determination that this instruction
       should have been given to the jury is based on the court’s erroneous determination
       that the loss of chance doctrine is a distinct theory of causation from traditional
       proximate cause principles addressed in pattern jury instruction IPI Civil No. 15.01,
       which was given to the jury in this case.

¶ 46       According to defendants, the appellate court’s decision is inconsistent with this
       court’s decision in Holton v. Memorial Hospital, 176 Ill. 2d 95 (1997), when this
       court recognized the loss of chance doctrine and harmonized it with traditional
       concepts of proximate cause. Defendants further assert that the appellate court’s
       decision contradicts other published decisions that found a nonpattern jury
       instruction on the loss of chance doctrine is not required to ensure a fair trial.

¶ 47       Plaintiff responds that the appellate court correctly held that she was denied a
       fair trial when the jury was not properly instructed on the loss of chance doctrine
       by her proposed nonpattern jury instruction. Citing this court’s recognition of the
       loss of chance doctrine in Holton, plaintiff argues that she was entitled to seek
       damages to the extent Jill’s chance of recovery or survival was lessened by the
       defendants’ alleged malpractice. Her proposed nonpattern instruction properly
       stated the relevant principles of law for a loss of chance claim, informed the jurors
       of the issue presented, and was supported by the facts presented through her
       evidence.




                                              - 11 -
¶ 48       Plaintiff disagrees with defendants’ assertion that the pattern instruction on
       proximate cause in IPI Civil No. 15.01 was sufficient to inform the jury because it
       fails to instruct the jury completely and accurately on the law for loss of chance.
       Specifically, plaintiff contends that IPI Civil No. 15.01 “does not explain the
       elements of the loss of chance doctrine and how it fits into the overall scheme of
       damages.”

¶ 49       To address the parties’ dispute on this issue, we first consider our decision in
       Holton that analyzed the loss of chance doctrine under Illinois law. As we observed
       in Holton,

              “ ‘[l]ost chance’ or ‘loss of chance’ in medical malpractice actions refers to
          the injury sustained by a plaintiff whose medical providers are alleged to have
          negligently deprived the plaintiff of a chance to survive or recover from a health
          problem, or where the malpractice has lessened the effectiveness of treatment
          or increased the risk of an unfavorable outcome to the plaintiff.” Id. at 111.

       In 1997, the time of our decision in Holton, there was disagreement in Illinois law
       on whether the loss of chance doctrine relaxed the traditional proximate cause
       standard in medical malpractice actions or whether the doctrine could be satisfied
       by, and harmonized with, traditional principles of proximate cause. Id. at 112-13.

¶ 50       After analyzing several decisions from the appellate court, this court held in
       Holton that “the loss of chance concept, when properly analyzed, does not relax or
       lower plaintiffs’ burden of proving causation” for purposes of Illinois law. Id. at
       120. Instead, we concluded that the loss of chance doctrine comports with the
       traditional proximate cause standard articulated in Borowski v. Von Solbrig, 60 Ill.
       2d 418 (1975), which requires a plaintiff to prove that defendant’s negligence
       “ ‘more probably than not’ ” caused plaintiff’s injury. Holton, 176 Ill. 2d at 107,
       120.

¶ 51       Following Holton, our appellate court has repeatedly concluded that a trial court
       does not deny the plaintiff a fair trial when it refuses to issue a nonpattern jury
       instruction on the loss of chance doctrine. Cetera, 404 Ill. App. 3d at 45; Sinclair
       v. Berlin, 325 Ill. App. 3d 458, 466-67 (2001); Lambie v. Schneider, 305 Ill. App.
       3d 421, 428-29 (1999); Henry v. McKechnie, 298 Ill. App. 3d 268, 277 (1998).




                                              - 12 -
¶ 52       Sinclair is representative of the general reasoning applied in these cases to find
       a nonpattern jury instruction on the loss of chance doctrine is not required to
       accurately inform the jury of the applicable law and ensure a fair trial. As the
       appellate court in Sinclair explained, “lost chance is not a separate theory of
       recovery but rather a concept that enters into proximate cause analysis in medical
       malpractice cases when a plaintiff alleges a defendant’s negligent delay in diagnosis
       or treatment has lessened the effectiveness of treatment.” Sinclair, 325 Ill. App. 3d
       at 466. Moreover, “[a]lthough Sinclair’s proposed lost chance instruction may be
       an accurate statement of law, the trial court is required by Supreme Court Rule
       239(a) (134 Ill. 2d R. 239(a)) to use the IPI instruction whenever it is applicable.”
       Id.

¶ 53       Because the trial court in Sinclair issued the proximate cause pattern jury
       instruction found in IPI Civil No. 15.01, the appellate court in Sinclair concluded
       that “[t]he lost chance doctrine, as a form of proximate cause, was encompassed
       within the instruction given to the jury.” Id. at 467. The appellate court also
       observed that plaintiff’s counsel advanced her loss of chance claim to the jury.
       Accordingly, Sinclair concluded that, when the jury is instructed on proximate
       cause by a pattern jury instruction such as IPI Civil No. 15.01, the trial court’s
       refusal to provide a separate nonpattern jury instruction on loss of chance does not
       deny the plaintiff a fair trial. Id.

¶ 54       More recently, in Cetera, the appellate court adhered to Sinclair’s rationale and
       holding. Cetera observed that appellate court decisions consistently affirm a trial
       court’s refusal to issue a nonpattern instruction on loss of chance “because IPI Civil
       3d No. 15.01 properly states the law in lost chance medical malpractice cases.”
       Cetera, 404 Ill. App. 3d at 45; see also Gretencord-Szobar v. Kokoszka, 2021 IL
       App (3d) 200015, ¶ 47 (declining to follow the appellate court decision presently
       under review and, instead, following Cetera when IPI Civil No. 15.01 is provided
       to the jury).

¶ 55       Here, however, the appellate court rejected this uniform precedent to conclude
       that the circuit court denied plaintiff a fair trial when it refused her nonpattern
       instruction on the loss of chance doctrine even when the jury was provided pattern
       jury instruction IPI Civil No. 15.01 on proximate cause. 2020 IL App (1st) 182702,
       ¶ 108. According to the appellate court in this case, IPI Civil No. 15.01 is




                                               - 13 -
       inadequate because it “does not distinctly inform the jury about loss of chance, i.e.,
       that the jury may consider, as a proximate cause of a patient’s injury, that a
       defendant’s negligence lessened the effectiveness of the treatment or increased the
       risk of an unfavorable outcome to a plaintiff.” Id. ¶ 115. We disagree.

¶ 56       Our decision in Holton held that the loss of chance doctrine “comports,” or is
       consistent with, traditional concepts of proximate cause and does not relax, lower,
       or otherwise alter a plaintiff’s burden of proving causation. Holton, 176 Ill. 2d at
       120. Contrary to the appellate court’s suggestion, causation for purposes of the loss
       of chance doctrine is not distinct from traditional concepts of proximate cause under
       Holton. Consequently, when, as here, a jury is properly instructed on proximate
       cause principles by IPI Civil No. 15.01, a separate nonpattern jury instruction on
       loss of chance is not needed to accurately instruct the jury.

¶ 57       Accordingly, we conclude that the circuit court did not abuse its discretion or
       deny plaintiff a fair trial when it refused to issue a nonpattern jury instruction on
       loss of chance in this case. As the appellate court correctly concluded in Sinclair,
       when a jury is instructed on proximate cause through a pattern jury instruction,
       “[t]he lost chance doctrine, as a form of proximate cause, [is] encompassed within
       the instruction given to the jury,” and the circuit court’s refusal to give a separate
       nonpattern instruction on loss of chance does not deny the plaintiff a fair trial.
       Sinclair, 325 Ill. App. 3d at 467.


¶ 58                        B. Pattern Jury Instruction on Informed Consent

¶ 59        We next consider defendants’ argument that the appellate court also erred when
       it concluded that a new trial was warranted because the circuit court refused to issue
       plaintiff’s requested instruction on informed consent modeled on pattern jury
       instruction IPI Civil No. 105.07.01. 1 Plaintiff’s proposed instruction on informed
       consent provided as follows:


           1
            Defendants note that, although plaintiff, the circuit court, and appellate court all referenced the
       informed consent instruction from IPI Civil No. 105.07.01, it appears that plaintiff’s suggested
       question was predicated on the pattern jury instruction from IPI Civil No. 105.07.02. Our analysis
       focuses on the actual language of plaintiff’s proposed instruction, which the parties agree was based
       on a pattern jury instruction.




                                                       - 14 -
              “The plaintiff claims that the defendant, Brett Jones, M.D. failed to inform
          Jill Milton-Hampton of the risks associated with pulmonary embolism,
          gastrointestinal bleed, infection and sepsis prior to being discharged the
          morning of March 17, 2012, which a reasonably careful emergency medicine
          physician would have disclosed under the same or similar circumstances;

              The plaintiff further claims that if the defendant had disclosed those risks, a
          reasonable person in Jill Milton-Hampton’s position would not have left the
          hospital the morning of March 17, 2012; and

              The plaintiff further claims that Jill Milton-Hampton was injured, and that
          the defendant’s failure to disclose the aforementioned risks was a proximate
          cause of her injury.

              The defendant denies that he failed to inform the plaintiff of those risks
          which a reasonably careful emergency medicine physician would have
          disclosed under the same or similar circumstances; denies that Jill Milton-
          Hampton was injured and denied any failure to disclose risks was a proximate
          cause of any harm or injury.”

       The circuit court refused to issue that instruction but allowed plaintiff to “add a line
       item in the issues instruction to talk about informed consent.” In accordance with
       the circuit court’s ruling, the jury was instructed, in relevant part, that “plaintiff
       claims that Jill was injured and sustained damage, and that the defendants were
       negligent in one or more of the following respects: *** Dr. Brett Jones failed to
       inform Jill of the risks of leaving the hospital.”

¶ 60       Here, defendants argue that plaintiff’s proposed instruction on informed
       consent was properly refused by the circuit court because her action did not
       constitute an informed consent claim. Defendants contend that an informed consent
       theory of liability is limited to cases when a patient gives consent to a medical
       treatment or procedure without being appropriately informed of the risks of that
       treatment or procedure, which was not present in this case.

¶ 61       Plaintiff responds that her proposed instruction on informed consent should
       have been given because, as the appellate court determined, the circuit court’s
       issuance of a single-line instruction on Dr. Jones’s duty to inform Jill of the risks




                                                - 15 -
       of leaving the hospital “was an inaccurate statement of law” and “did not explain
       the elements of informed consent, including Dr. Jones’s duty to disclose material
       risks.” 2020 IL App (1st) 182702, ¶ 97. Citing this court’s decision in Schultz v.
       Northeast Illinois Regional Commuter R.R. Corp., 201 Ill. 2d 260, 273 (2002),
       plaintiff contends that a trial court must use an Illinois Pattern Jury instruction when
       it is applicable. Plaintiff contends, therefore, that the circuit court was required to
       use her proposed informed consent instruction modeled on an Illinois pattern jury
       instruction.

¶ 62       We agree with defendants that the circuit court properly determined that a
       pattern jury instruction on informed consent was not required in this case. Illinois
       law recognizes

          “four essential elements a plaintiff must prove in a malpractice action based
          upon the doctrine of informed consent: ‘(1) the physician had a duty to disclose
          material risks; (2) he failed to disclose or inadequately disclosed those risks;
          (3) as a direct and proximate result of the failure to disclose, the patient
          consented to treatment she otherwise would not have consented to; and
          (4) plaintiff was injured by the proposed treatment.’ ” Davis v. Kraff, 405 Ill.
          App. 3d 20, 28-29 (2010) (quoting Coryell v. Smith, 274 Ill. App. 3d 543, 546
          (1995)).

¶ 63       Here, plaintiff has never alleged or presented any evidence on the third and
       fourth elements of an informed consent claim—that Jill consented to medical
       treatment without being adequately informed and that the treatment injured her.
       Similarly, plaintiff’s proposed jury instruction did not identify any treatment Jill
       received or any injury she received from that treatment. Instead, plaintiff effectively
       advances an inverse theory of informed consent by arguing that defendants are
       liable for not performing additional medical treatment on Jill before she left the
       hospital. Plaintiff cites no authority recognizing those allegations as a legally valid
       claim under the doctrine of informed consent.

¶ 64        We also note that the circuit court instructed the jury that “plaintiff claims that
       Jill was injured and sustained damage, and that the defendants were negligent in
       one or more of the following respects: *** Dr. Brett Jones failed to inform Jill of
       the risks of leaving the hospital.” In our view, this instruction accurately informed
       the jury of plaintiff’s allegations regarding Dr. Jones’s alleged failure to adequately



                                                - 16 -
       warn Jill of the risks of leaving the hospital. No additional instruction on informed
       consent was warranted because, as explained above, plaintiff did not allege or
       present evidence supporting a claim of lack of informed consent. Accordingly, we
       conclude that the circuit court did not abuse its discretion or deny plaintiff a fair
       trial when it refused to issue her proposed instruction on informed consent.


¶ 65                                    III. CONCLUSION

¶ 66       Because the circuit court did not abuse its discretion or deny plaintiff a fair trial
       when it refused to issue her proposed nonpattern jury instruction on loss of chance
       and pattern jury instruction on informed consent, we reject the appellate court’s
       conclusion that a new trial was warranted in this case. We reverse the part of the
       appellate court’s judgment that remanded for a new trial. We affirm the judgment
       of the circuit court in its entirety.

¶ 67       Appellate court judgment affirmed in part and reversed in part.

¶ 68       Circuit court judgment affirmed.




                                                - 17 -